El Juez Asociado Señoe Wolf,
emitió la opinión del tribunal.
Según vemos, las secciones 5241 y 5242 de la Compila-ción de los Estatutos Revisados impiden, para los fines de este caso, la enajenación de bienes enbargados, no importa quién tenga la custodia de los mismos. Un deudor que ad-quiere bienes mediante la prestación de fianza, está obli-gado a respetar la ley. Sin embargo,, un acreedor no está obligado por este precepto y puede embargar cualesquiera bienes que se bailen en manos de su deudor. Ésta no es la enajenación a que se refiere la ley. Por tanto, estuvimos substaneialmente acertados al decir que la propiedad pasó a poder de Cándido Claudio para todos los fines, aunque, desde luego, sólo teníamos en mente el derecho de los acree-dores. Las otras- cuestiones' levantadas están suficiente-mente tratadas en la opinión original, (pag. 374 ante).